DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
Status of the Claims
Claims 1, 7-9, 11, 13-16, 21, 39-41, and 47-49 are under examination. 

Specification
3.	The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 2, line 2.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 13, 16, 21, 39, 40, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naviaux et al. (US 2016/0209428 A1).
Regarding claim 1, Naviaux et al. teach a method of diagnosing mTBI (paragraph [0074]) that includes obtaining the metabolite profile from the subject (paragraph [0075]) which are compared to a control (paragraph [0077]) using machine learning (i.e. partial least squares discriminant analysis) (paragraph [0133]), where the metabolites include amino acids (paragraph [0025]), and determining if a subject is positive for mTBI (paragraphs [0007] and [0019]).
Regarding claim 7, Naviaux et al. teach where the profile is matched for drugs (paragraph [0119]) or behavior (paragraph [0219]). 
Regarding claim 8, Naviaux et al. teach where the subject’s metabolite profile and the predetermined set of metabolite profiles are obtained using metabolomics (paragraphs [0131]-[0133]).
Regarding claim 9, Naviaux et al. teach where the metabolomics is performed using high performance liquid chromatograph (paragraph [0026]). 
Regarding claim 11, Naviaux et al. teach where the sample is obtained from blood (paragraph [0027]). 
Regarding claim 13, Naviaux et al. teach where the metabolite profile includes a lipidome (paragraph [0033]). 
Regarding claim 16, Naviaux et al. teach where the mTBI is a concussion and primary blast in blast-induced traumatic brain (paragraph [0074]). 
Regarding claim 21, Naviaux et al. teach where the comparing the metabolic profiles during treatment to measure the efficiency of the medical intervention (paragraph [0119]-[0122]). 

Regarding claim 40, Naviaux et al. teach where the program establishes a profile of subjects with mTBI and a control group (paragraphs [0077] and [0133]).
Regarding claim 49, Naviaux et al. teach treating the subject for mTBI when the subject is positive for mTBI (paragraph [0119]-[0122]).

Allowable Subject Matter
Claims 14, 15, 41, 47, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JERRY LIN/             Primary Examiner, Art Unit 1631